Case 20-03142-KRH      Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51     Desc Main
                                Document     Page 1 of 18



                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              (Richmond Division)


In re:
                                               Chapter 7
LECLAIRRYAN PLLC,
                                               Case No. 19-34574 (KRH)
             Debtor.
______________________________________

Lynn L. Tavenner, as Chapter 7 Trustee,

              Plaintiff,

vs.                                             Adv. Proc. No. 20-03142-KRH

ULX Partners, LLC, ULX Manager LLC,
UnitedLex Corporation, and Gary LeClair,

              Defendants.


MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS ULX PARTNERS, LLC’S,
       ULX MANAGER LLC’S AND UNITEDLEX CORPORATION’S
   MOTION TO PARTIALLY DISMISS THE FIRST AMENDED COMPLAINT
Case 20-03142-KRH        Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51            Desc Main
                                  Document     Page 2 of 18



       Defendants ULX Partners, LLC (“ULXP”), ULX Manager, LLC (“ULX Manager”) and

UnitedLex Corporation (“UnitedLex”) (collectively, “Defendants”), by counsel and pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure, made applicable to this proceeding by Rule

7012(b) of the Federal Rules of Bankruptcy Procedure, hereby file this Memorandum of Law in

support of their Motion to Partially Dismiss the First Amended Complaint (“Motion to Dismiss”)

seeking dismissal of Counts XXIII (Misappropriation of Trade Secrets Under the Virginia Uniform

Trade Secrets Act), XXIV (Breach of Fiduciary Duty), XXVII (Statutory Conspiracy), XXVIII

(Common Law Conspiracy), XXIX (Statutory Conspiracy), and XXX (Common Law Conspiracy),

as pled and served by Plaintiff Lynn L. Tavenner, as Chapter 7 Trustee (the “Trustee” or

“Plaintiff”) of the bankruptcy estate of LeClairRyan PLLC (“LeClairRyan” or “LCR” or the

“Debtor”).1

                                       INTRODUCTION

       Following this Court’s July 20, 2021 ruling on Defendant’s Motion to Dismiss [Docket No.

57] (the “Motion to Dismiss Opinion”) that eviscerated the bulk of the Trustee’s theories and

claims in this case, the Trustee is now desperately seeking to revive her claims by doubling down –

improperly reasserting some of her old rejected theories, enlarging the complaint by over 230

allegations, and adding twenty (20) new counts against the ULX Entities2 and Mr. LeClair.3 Yet


1
  As set forth herein, the Defendants are only seeking to dismiss certain counts of the Trustee’s
Amended Complaint. Defendants continue to reserve all arguments set forth in Defendants’
Motion to Dismiss, filed in connection with the original complaint, to the extent such arguments
are applicable to the Amended Complaint. Further, Defendants reserve the right to file an
Answer to all claims, including those that are not subject to this Motion to Dismiss, within the
time provided for in the Federal Rules once the Court rules upon this Motion to Dismiss, if not
before. See Godlewski v. Affiliated Computer Servs., Inc., 210 F.R.D. 571, 572 (E.D. Va. 2002)
(“the filing of a motion that only addresses part of a complaint suspends the time to respond to
the entire complaint, not just to the claims that are the subject of the motion.”).
2
  Capitalized terms used but not otherwise defined herein shall have the meanings given to them
in the Amended Complaint.

                                                1
Case 20-03142-KRH        Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51               Desc Main
                                  Document     Page 3 of 18



despite allegedly reviewing hundreds of thousands, if not millions, of documents from LCR and the

Defendants and conducting various interviews, including Rule 2004 examinations of two of

UnitedLex’s principals, the Trustee has again traded fact for fiction, seeking to weave a tale of

sensationalism out of a well-intended outsourcing business transaction.

       After sifting through all of the many irrelevant allegations, however, it is clear that all the

Trustee is left with on certain claims are conclusory allegations that are undermined by both law

and fact. The Trustee, for example, alleges that Defendants violated the Virginia Uniform Trade

Secrets Act by acquiring LeClairRyan’s trade secrets through improper means. (Amended

Complaint, ¶¶ 480, 481). Yet the Trustee fails to identify what those trade secrets are and fails to

allege any acts that could even remotely be considered as “improper means.” And the Trustee is

on additional notice given this Court’s prior ruling on Defendants’ Motion to Dismiss, where the

Court noted that many of the allegations asserted by the Trustee as a basis to support her

conspiracy claims on a breach of fiduciary duty theory were “not themselves unlawful acts” nor

alleged to have been accomplished through “any unlawful means”. (Motion to Dismiss Opinion,

¶ 19). In her Amended Complaint, the Trustee similarly alleges that all three of the ULX Entities

breached fiduciary duties to the Debtor as members of the joint venture – ignoring the fact that

only one of those entities was a member as well as the plain language of the governing Operating

Agreement that eliminates all such duties – and disregards the conclusions set forth in the

Court’s Motion to Dismiss Opinion by including references to alleged predicate claims that the

Court has expressly rejected.

       For all of these reasons, among others, Counts XXIII, XXIV, XXVII, XXVIII, XXIX and

XXX should be dismissed.

3
  Defendants contend that many of these new allegations are irrelevant to this case and the
asserted claims.


                                                 2
Case 20-03142-KRH        Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51            Desc Main
                                  Document     Page 4 of 18



                         FACTUAL BACKGROUND
             RELEVANT FOR PURPOSES OF THE MOTION TO DISMISS4

       By this time, the Court is well-acquainted with the Debtor and the underlying joint

venture transaction. In April 2018, LeClairRyan divested itself of the non-legal aspects of its

business, transferring its back office and support personnel as well as responsibility for the

services previously provided by them to a newly formed LLC, ULXP. (Amended Complaint, ¶¶

3, 156, 166). Through the arrangement, ULXP was tasked with providing secretarial support,

business recommendations, cash flow analyses, and personnel recommendations, among other

services, to LCR’s Chief Executive Officer and Board of Directors for their consideration,

review, and, significantly, final decision. (Amended Complaint, ¶ 162).

       The ULXP joint venture was entered into on April 4, 2018 following months of diligence,

discussion, and negotiations. (Amended Complaint, ¶ 169). As a potential closing date on the

transaction approached in March 2018, LCR’s CEO, Erik Gustafson, sought to summarize the

transaction’s status for LCR’s members and did so through a March 19, 2018 Executive

Summary, a copy of which is attached as Exhibit A (the “March Executive Summary”).5

While not yet reflective of the final terms of the deal, the March Executive Summary disclosed

to the firm’s members contemplated material terms, such as executing a master services

agreement and transferring LCR’s intellectual property to the joint venture, and the overall



4
  The facts set forth herein are based upon those set forth in the Amended Complaint, and are
accepted as true solely for purposes of this Motion to Dismiss.
5
  See Witthohn v. Fed. Ins. Co., 164 Fed.Appx. 395, 396 (4th Cir. 2006) (On a motion to dismiss,
a court “may consider official public records, documents central to plaintiff’s claim, and
documents sufficiently referred to in the complaint so long as the authenticity of these documents
is not disputed.”). The Trustee cites and relies upon the March Executive Summary in her
Amended Complaint. See Amended Complaint, ¶¶ 141-143. The March Executive Summary
was also attached as Exhibit 6 to the Trustee’s original complaint in this matter.


                                                3
Case 20-03142-KRH         Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51               Desc Main
                                   Document     Page 5 of 18



purpose of the joint venture – including creating a foundation for a future constellation of firms.6

(Exhibit A, pp., 5, 8). Specifically, Mr. Gustafson wrote:

         It is contemplated that going forward, additional law firms will sign separate
         master services agreements with the JV, eventually creating a constellation of law
         firms with contractual relationships with the JV (but not with each other).
         However, the JV will initially be focused on a successful launch of the
         relationship with LR before approaching other firms to join the constellation.

         Exhibit A, p.6 (emphasis added).

         The March Executive Summary also notes that LeClairRyan engaged the well-regarded

ethics law firm of Hinshaw & Culbertson, LLP (“Hinshaw”) to provide legal advice regarding

the proposed structure of the joint venture.     Accordingly, after evaluating the transaction and

material terms, Hinshaw provided multiple letters to LCR with respect to the subject joint

venture in which Hinshaw opined that the proposed transaction complied with LCR’s ethical

obligations.7 Copies of the letters are attached as Exhibit B.8

         With approval by ethics counsel in hand, the parties moved forward with finalizing the

terms of the joint venture. More specifically, the parties established ULXP as an LLC in

Delaware (Amended Complaint, ¶ 27) and they executed various documents, including the

6
    LeClairRyan received a 1% profits interest in ULXP. See Amended Complaint, ¶ 159.
7
 The Trustee tries to undermine this by alleging, in conclusory fashion, that LCR’s management
and Defendants made false and/or misleading statements to Hinshaw regarding the joint venture.
See Amended Complaint, ¶¶ 501, 511. The Trustee, however, has had ample time and notice of
her deficiencies and still fails to provide factual support for these allegations and thus, they are to
be ignored by this Court for purposes of the Motion to Dismiss. See, e.g., Rashad v. Jenkins, No.
15-cv-655, 2016 WL 901279, at *4 (E.D. Va. Mar. 3, 2016) (stating that a court “‘need not
accept conclusory allegations encompassing the legal effects of the pleaded facts.’”) (quoting
Chamblee v. Old Dominion Sec. Co., L.L.C., No. 13-cv-820, 2014 WL 1415095, at *4 (E.D. Va.
Apr. 11, 2014)).
8
  The Trustee attached the March 27, 2018 and March 28, 2018 letters from Hinshaw to
LeClairRyan as Exhibits 9 and 10 to her original complaint. The Trustee cites to and relies upon
these letters from Hinshaw in the Amended Complaint as well. See Amended Complaint, ¶¶
148-152.


                                                  4
Case 20-03142-KRH         Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51           Desc Main
                                   Document     Page 6 of 18



ULXP Operating Agreement (the “Operating Agreement”), the Master Services Agreement

(the “MSA”), and the Contribution Agreement, all dated April 4, 2018 (attached as Exhibits C,

D, and E, respectively).9 These agreements and others provided for, among other things, the

transfers of assets and intellectual property, the description of services to be provided, and the

calculation of fees relating to the same.

       Pursuant to the terms of the MSA, ULXP provided services to LeClairRyan throughout

2018, and even after LeClairRyan filed for bankruptcy protection on September 3, 2019.

                                   STANDARD OF REVIEW

       Federal Rule 12(b)(6), made applicable to this adversary proceeding by Bankruptcy Rule

7012(b), requires courts to dismiss a claim that “fail[s] to state a claim upon which relief can be

granted.” See Fed. R. Civ. P. 12(b)(6); Fed. R. Bankr. P. 7012(b); see also Islam v. Jackson, 782

F. Supp. 1111, 1113 (E.D. Va. 1992). A court “need not accept as true unwarranted inferences,

unreasonable conclusions, or arguments.” Eastern Shore Markets, Inc. v. J.D. Associates Ltd.

Partnership, 213 F.3d 175, 180 (4th Cir. 2000). And, while a court reviewing a complaint on a

Rule 12(b)(6) motion must accept well-pleaded factual allegations as true, it need not accept as

true legal conclusions disguised as factual allegations.      Washington v. Veritiss, LLC, No.

14-cv-1250 (JCC/TCB), 2015 WL 965931, at *2, *5 (E.D. Va. Mar. 4, 2015) (citing Ashcroft v.

Iqbal, 556 U.S. 662, 679-81 (2009)). A Court “can further put aside any ‘naked assertions

devoid of further factual enhancement.’” SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412,

422 (4th Cir. 2015) (quoting United States ex rel. Oberg v. Pa. Higher Educ. Assistance Agency,

745 F.3d 131, 136 (4th Cir. 2014)). A plaintiff must allege more than a “formulaic recitation of

the elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).


9
 These agreements are repeatedly referenced and relied upon throughout the Trustee’s Amended
Complaint. See Amended Complaint, ¶¶ 161, 169, 186, 267.

                                                5
Case 20-03142-KRH        Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51              Desc Main
                                  Document     Page 7 of 18



                                          ARGUMENT

A.     The Trustee Fails to State a Claim for Misappropriation of Trade Secrets Under the
       Virginia Uniform Trade Secrets Act (Count XXIII)

       In order to state a claim under the Virginia Uniform Trade Secrets Act (the “VUTSA”), a

plaintiff “must allege sufficient facts to establish ‘(1) that the information at issue is a trade

secret and (2) that the defendant misappropriated it.’”          See All Bus. Solutions, Inc. v.

NationsLine, Inc., 629 F.Supp.2d 553, 558 (W.D. Va. 2009).                   The VUTSA defines

“misappropriation” as, “(1) Acquisition of a trade secret of another by a person who knows or

has reason to know that the trade secret was acquired by improper means; or (2) Disclosure or

use of a trade secret of another without express or implied consent . . . .” Va. Code 59.1-336.

The Trustee makes no allegation that the ULX Entities “disclosed” trade secrets, and thus, the

Trustee’s claims focuses solely on alleged “acquisition” by the ULX Entities.            (Amended

Complaint, ¶ 481). The Trustee fails to state a claim of misappropriation.

       (i)     The Trustee fails to identify the trade secrets at issue.

       As noted in MicroStrategy Inc. v. Business Objects, S.A., 331 F.Supp.2d 396 (E.D. Va.

2004), in a complaint asserting a VUTSA violation,

       [T]he alleged trade secret must be described in sufficient detail to establish each
       element of a trade secret . . . . A plaintiff must identify, with particularity, each
       trade secret it claims was misappropriated. This must be done to allow the finder
       of fact to distinguish that which is legitimately a trade secret from other
       information that is simply confidential but not a trade secret, or is publicly
       available information.

       Id. at 418 (internal quotations and cites omitted) (emphasis added); see also Knowesis,

Inc. v. Herrera, No. CL-2019-2807, 2019 WL 11813618, at *4 (Cir. Ct. Fairfax Oct. 2, 2019)

(“Making specific allegations as to the trade secrets misappropriated and the means of

misappropriation is critical to stating a VUTSA claim.”) (emphasis added); see also Preferred

Sys. Solutions, Inc. v. GP Consulting, LLC, 732 S.E.2d 676, 688-89 (Va. 2012) (sustaining a


                                                 6
Case 20-03142-KRH        Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51            Desc Main
                                  Document     Page 8 of 18



demurrer to a trade secret misappropriation claim for failing to identify what trade secrets were

misappropriated).

       Despite making 558 allegations that go on for 90 pages, the Trustee has not used a single

one of those allegations to identify any information that constitutes a trade secret. Rather, she

alleges only that the ULX Entities “had access to valuable trade secrets and confidential

information . . . through its access to LeClairRyan’s documents and systems following the

transfer of LeClairRyan’s back-office group to ULXP,” and that the ULX Entities engaged in

“misappropriating trade secrets and client relationships that belonged to LeClairRyan.”

(Amended Complaint, ¶¶ 478, 518, 529). Nowhere does the Trustee identify which trade secrets

the ULX Entities allegedly accessed or misappropriated. The requisite particularity is missing.

       The case of All Bus. Solutions, Inc. is instructive.     In that case, the District Court

dismissed a VUTSA claim because it was “premised on the single, conclusory assertion that [the

defendant] ‘sought . . . to appropriate and disclose the names of [plaintiff’s] customers, along

with other [of plaintiff’s] trade secrets and confidential information.’” 629 F.Supp.2d at 558-59.

The court explained that “[t]he second amended complaint contains no additional factual

allegations that support this assertion or otherwise ‘plausibly suggest an entitlement to relief’

under the VUTSA.”       Id. at 559.   “Because Twombly and Iqbal make clear that ‘“naked

assertion[s]” devoid of “further factual enhancement”’ are insufficient to withstand a motion to

dismiss,” the court dismissed the VUTSA claim. Id. The Trustee’s claim in her Amended

Complaint should be subject to the same fate.

       (ii)    The Trustee fails to allege “improper means”.

       In order to be actionable under the VUTSA as misappropriation, an acquisition of the

trade secrets of another must have been by “improper means.” Va. Code 59.1-336. The VUTSA




                                                7
Case 20-03142-KRH        Doc 88     Filed 08/25/21 Entered 08/25/21 13:58:51             Desc Main
                                   Document     Page 9 of 18



defines “improper means” to include “theft, bribery, misrepresentation, use of a computer or

computer network without authority, breach of a duty or inducement of a breach of a duty to

maintain secrecy, or espionage through electronic or other means.” Id. A complaint must

contain specific allegations as to the “improper means” employed. See Preferred Sys. Solutions,

Inc., 732 S.E.2d at 689 (sustaining demurrer based in part upon the plaintiff failing to identify the

improper means used to acquire the trade secrets and instead only making a conclusory

allegation that the defendant “used improper means”); see also Knowesis, Inc., 2019 WL

11813618, at *4 (“Making specific allegations as to the trade secrets misappropriated and the

means of misappropriation is critical to stating a VUTSA claim.”).

       The Trustee’s Amended Complaint offers nothing more than a single allegation that says

only, “[t]he ULX Entities knew or had reason to know that the Debtor’s trade secrets had been

acquired by improper means.” (Amended Complaint, ¶ 481). Neither this conclusory allegation,

nor any other allegation in the Amended Complaint, is sufficient to state a claim. Similarly, to

the extent the Trustee alleges that intellectual property received by ULXP through the joint

venture transaction, and specifically through the Contribution Agreement, constitutes the trade

secrets at issue in this claim, “[t]here can be no misappropriation where acquisition, disclosure,

and use of a trade secret have been expressly authorized by contract.” Babcock & Wilcox Co. v.

Areva NP, Inc., 788 S.E. 2d 237, 260 (Va. 2016). The Contribution Agreement expressly

provided that all of LeClairRyan’s title and interests in assets identified in Schedule 2.01(a) of

the Contribution Agreement were transferred to ULXP, and LeClairRyan’s intellectual property

as identified in Schedule 2.01(b) of the Contribution Agreement was licensed to ULXP such that

ULXP “shall have the right to use [it] only in connection with the operation of its business.”

Exhibit E. Moreover, the ULX Entities’ acts are all consistent with the purpose of the joint




                                                 8
Case 20-03142-KRH        Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51                 Desc Main
                                  Document     Page 10 of 18



venture as described and disclosed by LCR’s CEO to the firm’s members – “creating a

constellation of law firms with contractual relationships with the JV . . . .” Exhibit A.

B.     Count XXIV for Breach of Fiduciary Duty Should Be Dismissed

       In Count XXIV of the Amended Complaint, the Trustee alleges that “[a]s members of a

joint venture, the ULX Entities owed the Debtor a fiduciary duty of loyalty and care . . . .”

(Amended Complaint, ¶ 485) (emphasis added). In fact and law, however, none of the ULX

Entities owed a fiduciary duty to the Debtor.

       (i)     ULX Partners, LLC and UnitedLex Corporation are not members of
               the joint venture.

       The Trustee’s sole basis for any alleged fiduciary duty is that each of the ULX Entities –

meaning, UnitedLex, ULXP, and ULX Manager – were allegedly members of the joint venture.

(Amended Complaint, ¶ 485). A review of the ULXP Operating Agreement confirms, however,

that only ULX Manager was a member.10 See Operating Agreement, Schedule A, attached as

Exhibit C.11 Accordingly, the Court may ignore the Trustee’s incorrect allegation that UnitedLex

and ULXP are “members” of the joint venture.           See Fayetteville Investors v. Commercial

Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991) (providing that when the bare allegations of

the complaint conflict with any exhibits or other documents, whether attached or adopted by

reference, the exhibits or documents prevail). The Trustee has alleged no other grounds upon

which to find the existence of a fiduciary duty as to UnitedLex or ULXP, and thus, Count XXIV

should be dismissed as to them on this basis alone.


10
  Section 8.01 of the Operating Agreement names “UnitedLex” as the Managing Member of
ULXP. On page 10 of the Operating Agreement, however, “UnitedLex” is defined as “ULX
Manager LLC,” and not as UnitedLex Corporation. See Exhibit C.
11
  See Witthohn, 164 Fed.Appx. at 396 (On a motion to dismiss, a court “may consider official
public records, documents central to plaintiff’s claim, and documents sufficiently referred to in
the complaint so long as the authenticity of these documents is not disputed.”).

                                                 9
Case 20-03142-KRH       Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51             Desc Main
                                 Document     Page 11 of 18



       (ii)   The Operating Agreement eliminates any fiduciary duties.

       As noted in In re South Canaan Cellular Investments, LLC, “Delaware common law does

not impose fiduciary and other related duties to members of LLCs who are neither managers nor

controlling members.” 427 B.R. 85, 102-03 (Bankr. E.D. Pa. 2010). And to the extent any such

duty is imposed by statute, including on a managing member, Delaware law permits parties to

restrict and dispose of such duties through the operating agreement. In Feeley v. NHAOCG,

LLC, for example, the court noted that “Section 1101(c) of the [Delaware Limited Liability

Company] Act . . . empowers the drafters of a limited liability company to expand, restrict, or

eliminate a member or manager’s duties, including fiduciary duties.” 62 A.3d 649, 663 (Del. Ch.

Nov. 28, 2012); see also 6. Del. C. § 18-1101.

       As provided for under Delaware law, Section 13.02 of the ULXP Operating Agreement

eliminates any fiduciary duty among members. More specifically, the provision states:

                (a)    Limitation of Liability. This Agreement is not intended to, and
       does not, create or impose any fiduciary duty on any Covered Person.12
       Furthermore, each of the Members and the Company hereby waives any and all
       fiduciary duties that, absent such waiver, may be implied by Applicable Law, and
       in doing so, acknowledges and agrees that the duties and obligation of each
       Covered Person to each other and to the Company are only as expressly set forth
       in this Agreement. The provisions of this Agreement, to the extent that they
       restrict the duties and liabilities of a Covered Person otherwise existing at law or
       in equity, are agreed by the Members to replace such other duties and liabilities of
       such Covered Person.

              (b)    Duties. Whenever in this Agreement a Covered Person is
       permitted or required to make a decision (including a decision that is in such
       Covered Person’s “discretion” or under a grant of similar authority or latitude, the


12
  Although page 5 of the Operating Agreement states that “Covered Person” has the meaning set
forth in Section 14.01(a), the definition is actually set forth in Section 13.01(a). “Covered
Person” is defined therein to mean “(i) each Member, (ii) the Managing Member, the Partnership
Representative or a liquidating trustee, in each case in his or its capacity as such, (iii) each
officer, director, shareholder, partner, member, controlling Affiliate, employee, agent or
representative of each Member, and each of their controlling Affiliates, and (iv) each Officer,
employee, agent or representative of the Company.” Exhibit C.

                                                 10
Case 20-03142-KRH        Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51           Desc Main
                                  Document     Page 12 of 18



       Covered Person shall be entitled to consider only such interests and factors as
       such Covered Person desires, including its own interests, and shall have no duty
       or obligation to give any consideration to any interest of or factors affecting the
       Company or any other Person. Whenever in this Agreement a Covered Person is
       permitted or required to make a decision in such Covered Person’s “good faith,”
       the Covered Person shall act under such express standard and shall not be subject
       to any other or different standard imposed by this Agreement or any other
       Applicable Law.

       Exhibit C, Section 13.02 (emphasis added).

        In light of Section 13.02 of the Operating Agreement, the Trustee’s claim for breach of

fiduciary duty against the ULX Entities must be dismissed.

C.     The Trustee Cannot Reassert Her Previously-Rejected Conspiracy Claims in
       Counts XXVII and XXVIII

       Despite the Court expressly narrowing the potential bases for the Trustee’s alleged

conspiracy claims in the Motion to Dismiss Opinion, the Trustee seeks to, however discretely,

re-inject some of the theories that the Court previously rejected. Such previously-litigated

issues, however, should be barred. See Walker v. S.W.I.F.T. SCRL, 517 F.Supp.2d 801, 807

(E.D. Va. 2007) (“‘[W]hen a court decides upon a rule of law, that decision should continue to

govern the same issues in subsequent stages in the same case.’”) (quoting Christianson v. Colt

Indus. Operating Corp., 486 U.S. 800, 815-16 (1988)); see also Blick v. Shapiro & Brown, LLP,

No. 16-CV-00070, 2017 U.S. Dist. LEXIS 1826, at *10 (W.D. Va. Jan. 5, 2017) (“[A] motion to

amend the compliant to reassert those same claims would be barred by the law of the case

doctrine and futile under Rule 15.”).

       In Counts XXVII and XXVIII of the Amended Complaint, the Trustee alleges that the

ULX Entities “conspired to breach the fiduciary duties the LCR Officers and Directors owed to

the Debtor and its shareholders, clients, and creditors by, among other things,

       (i)     entering into the ULXP joint venture which gave control of LeClairRyan to a non-
               lawyer;



                                                11
Case 20-03142-KRH        Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51            Desc Main
                                  Document     Page 13 of 18




       (ii)    misappropriating funds tendered to the Debtor by its clients for specific expenses;

       (iii)   facilitating fraudulent and preferential transfers; and/or

       (iv)    making misleading or false statements to professional consultants.”13

       (Amended Complaint, ¶¶ 501, 511).

       Each one of the foregoing alleged actions were previously offered by the Trustee in her

original complaint as a basis for statutory and common law conspiracy claims, and three of the

four were subsequently rejected by the Court in its Motion to Dismiss Opinion. See Original

Complaint, ¶¶ 288, 297-98. More specifically, in the Motion to Dismiss Opinion, the Court held:

       Entering into a joint venture, converting the business from a professional
       corporation to a professional limited liability company, terminating the firm’s
       deferred compensation and supplemental retirement plans, and making misleading
       or false statements to third-party professional consultants are not themselves
       unlawful acts, nor does the Trustee allege any unlawful means through which
       these acts were accomplished. Furthermore, in Virginia, a fraudulent conveyance
       cannot be the predicate act for a conspiracy claim.

       Motion to Dismiss Opinion, p.19 (emphasis added).14

       Accordingly, the law of the case doctrine bars all of the Trustee’s alleged predicate acts

in Paragraphs 501 and 511 of the Amended Complaint, except for the alleged misappropriation

of client expense funds.15



13
   The Amended Complaint lacks any specificity with respect to the alleged “false or misleading”
statements and therefore such cannot constitute a basis for an alleged conspiracy or breach of
fiduciary duty.
14
   The Court did go on to state that misappropriation of the client expense funds was one of two
acts that could potentially serve as predicate acts for purposes of a conspiracy claim. Id. The
other allegation that could provide a basis for conspiracy was the unauthorized practice of law.
Id.
15
  To the extent necessary, Defendants incorporate their Memorandum in Support of Motion to
Dismiss Complaint [Docket No. 18] and Reply in Support of Motion to Dismiss Complaint
[Docket No. 26], as well as the arguments made by Defendants’ counsel at the June 24, 2021

                                                 12
Case 20-03142-KRH        Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51            Desc Main
                                  Document     Page 14 of 18



       Moreover, to the extent the Trustee seeks to rely upon the alleged unauthorized practice

of law as a predicate act underlying her conspiracy claims, such effort must be similarly rejected.

First, the Trustee makes no reference of the unauthorized practice of law in the conspiracy counts

of the Amended Complaint. And second, the Amended Complaint is devoid of any allegations

that could suggest that the ULX Entities were engaged in the practice of law as defined in Part 6,

Section I, 2, of the Rules of the Supreme Court of Virginia.16 Rather, the Trustee makes only a

conclusory allegation in its Breach of Fiduciary claim against the ULX Entities (Count XXIV)

that the ULX Entities breached their duties of loyalty to the Debtor by “engaging in the

unauthorized practice of law.” (Amended Complaint, ¶ 486). In other words, not only is such

allegation insufficient due to its conclusory nature, but it appears that the Trustee is no longer

pursuing such theory as an alleged predicate act underlying her conspiracy claims. Further,

despite being on ample notice, and having had well over a year to come up with facts to allege

damages specifically flowing from the unauthorized practice of law, the Trustee does not allege

one wit of such a damage allegation. Such claims and theories should therefore be dismissed.




hearing on the same, in support of their request for dismissal of the conspiracy counts of the
Amended Complaint.
16
   Part 6, Section I, 2 of the Rules of the Supreme Court of Virginia states that “[a] person or
entity engages in the practice of law when representing to another, by words or conduct, that one
is authorized to do any of the following:

       A. Undertake for compensation, direct or indirect, to give advice or counsel to an entity
          or person in any matter involving the application of legal principles to facts.
       B. Select, draft or complete legal documents or agreements which affect the legal rights
          of an entity or person.
       C. Represent another entity or person before a tribunal.
       D. Negotiate the legal rights or responsibilities on behalf of another entity or person.

                                                13
Case 20-03142-KRH        Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51               Desc Main
                                  Document     Page 15 of 18



D.     The Trustee’s Claims for Alleged Conspiracies Between Mr. LeClair and the ULX
       Entities in Counts XXIV and XXX Also Fail to Allege Predicate Acts

       As noted in Defendants’ previous Motion to Dismiss, to state a claim for common law

conspiracy (Count X), the Trustee must allege that “two or more persons combined to

accomplish, by some concerted action, an unlawful purpose or some lawful purpose by unlawful

means.” In re James River Coal Co., 360 B.R. 139, 174-75 (Bankr. E.D. Va. 2007). Similarly, a

claim for Virginia statutory conspiracy (Count XI) requires a showing of “(1) two or more

persons combining, agreeing, or mutually undertaking to (2) willfully and maliciously injure

another in his reputation, trade, business or profession.” Id. at 175. A claim of civil conspiracy,

however, is not actionable in its own right and instead requires a predicate unlawful act. See La

Bella Dona Skin Care, Inc. v. Belle Femme Enterprises, LLC, 805 S.E.2d 399, 406 (Va. 2017).

“‘The gist of the civil action of conspiracy is the damage caused by the acts committed in

pursuance of the formed conspiracy and not the mere combination of two or more persons to

accomplish an unlawful purpose or use unlawful means.’” Id. at 405-06 (quoting Gallop v.

Sharp, 19 S.E.2d 84, 86 (Va. 1942)). The Trustee’s new claims of Mr. LeClair and the ULX

Entities conspiring to injure the Debtor lack actionable predicate acts.

       In Paragraphs 518 and 529, the Trustee alleges that “[t]he unlawful, illegal, and/or

oppressive acts [underlying the conspiracy claims] include, but are not limited to,”

       (i)     misappropriation of the Debtor’s assets and back-office work force;

       (ii)    misusing confidential information for their own personal gains and benefits;

       (iii)   misappropriating trade secrets and client relationships that belonged to

               LeClairRyan;

       (iv)    misrepresenting to one or more of the LCR Officer and Directors the potential

               benefits of the ULXP benefits of the ULXP joint venture; and/or



                                                 14
Case 20-03142-KRH        Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51            Desc Main
                                  Document     Page 16 of 18



       (v)     making misleading or false statements to professional consultants.

       None of the foregoing, however, suffice as requisite predicate acts. First, as noted above,

the Debtor’s assets and back-office work force were properly transferred to the joint venture

through the governing agreements, including the Contribution Agreement. Similarly, the use of

such assets and back-office work force, or any other alleged confidential information, was

permitted by the same agreements. Second, allegations of misappropriating trade secrets and

client relationships are inadequate because, as noted in Section A above, the Trustee fails to

identify any of the alleged information at issue or the improper means through which it was

allegedly acquired. And finally, as noted in Section C above, the Court has already ruled in the

Motion to Dismiss Opinion that “making misleading or false statements to professional

consultants” is not unlawful. (Motion to Dismiss Opinion, p.19). In light of the foregoing,

Counts XXIX and XXX should be dismissed.

                                RESERVATION OF RIGHTS

       Pursuant to Fed. R. Bankr. P. 7012(b), Defendants respectfully state that they do not

consent to the entry of final orders or judgment by the Bankruptcy Court.

                                        CONCLUSION

       WHEREFORE, Defendants respectfully request that the Court grant this Motion to

Dismiss, and dismiss Counts XXIII (Misappropriation of Trade Secrets Under the Virginia

Uniform Trade Secrets Act), XXIV (Breach of Fiduciary Duty), XXVII (Statutory Conspiracy),

XXVIII (Common Law Conspiracy), XXIX (Statutory Conspiracy), and XXX (Common Law

Conspiracy) of the Amended Complaint, and grant such other relief as may be just and proper.




                                               15
Case 20-03142-KRH        Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51        Desc Main
                                  Document     Page 17 of 18



Dated: August 25, 2021                      Respectfully submitted,

                                            /s/ Thomas J. McKee, Jr.
                                            Thomas J. McKee, Jr. (VSB No. 68427)
                                            David G. Barger (VSB No. 21652)
                                            Greenberg Traurig, LLP
                                            1750 Tysons Boulevard, Suite 1000
                                            McLean, Virginia 22102
                                            Telephone: (703) 749-1300
                                            Facsimile: (703) 749-1301
                                            Email: mckeet@gtlaw.com
                                                   bargerd@gtlaw.com

                                            and

                                            J. Gregory Milmoe (admitted pro hac vice)
                                            Greenberg Traurig, LLP
                                            One International Place, Suite 2000
                                            Boston, MA 02110
                                            Telephone: (617) 310-6064
                                            Email: milmoeg@gtlaw.com
                                            Counsel to Defendants




                                             16
Case 20-03142-KRH        Doc 88    Filed 08/25/21 Entered 08/25/21 13:58:51            Desc Main
                                  Document     Page 18 of 18



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of August, 2021, I caused a true and correct copy of
Defendants’ Motion to Partially Dismiss the First Amended Complaint to be served on Ms. Lynn
L. Tavenner, as the Chapter 7 Trustee of LeClairRyan PLLC, c/o Quinn Emanuel Urquhart &
Sullivan LLP, as the Trustee’s special litigation counsel, via electronic mail to: Erika L.
Morabito        (erikamorabito@quinnemanuel.com)            and       Brittany      J.      Nelson
(brittanynelson@quinnemanuel.com). I further certify that I caused a true and correct copy of
the foregoing to be served on Gary D. LeClair c/o Gentry Locke, via electronic mail to: William
A. Broscious (wbroscious@brosciouslaw.com, J. Scott Sexton (sexton@gentrylocke.com) and
Andrew M. Bowman (bowman@gentrylocke.com).


                                                     /s/ Thomas J. McKee, Jr.
                                                     Thomas J. McKee, Jr. (VSB No. 68427)
                                                     Greenberg Traurig, LLP
                                                     1750 Tysons Boulevard, Suite 1000
                                                     McLean, Virginia 22102
                                                     Telephone: (703) 749-1300
                                                     Facsimile: (703) 749-1301
                                                     Email: mckeet@gtlaw.com

                                                     Counsel to Defendants




                                                17
